Title: To Thomas Jefferson from James Hutchinson, 18 November 1791
From: Hutchinson, James
To: Jefferson, Thomas



November 18th. 1791

Doctor Hutchinson returns Mr. Jefferson his report on Isaacks Petition. It is so carefully, ably, and accurately drawn, that Dr. Hutchinson cannot suggest any alterations for the better or in fact any alteration at all.—Dr. Hutchinson will turn his attention to the subject, and will speedily furnish Mr. Jefferson with such hints as may occur to him, which may be of use to an ignorant seaman in the Operation of distilling.
